JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. RApp. P. 36; D.C.Cir. Rule 36(b). It is
*611ORDERED AND ADJUDGED that the dismissal of appellant’s habeas petition be affirmed because the appropriate respondent in this case is the warden of the Youngstown, Ohio prison where appellant was incarcerated when he filed his habeas petition, and because the district court had no jurisdiction over the warden. See Chatman-Bey v. Thornburgh, 864 F.2d 804, 808-811 (D.C.Cir.1988) (en banc). Because dismissal for lack of jurisdiction is not an adjudication on the merits, appellant remains free to file his action in the judicial district having jurisdiction over his warden.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.